PER CURIAM
Defendant was charged with possession of a controlled substance, former ORS 475.992(4)(a) (2003), renumbered as ORS 475.840(3)(a) (2005), as the result of evidence found during a traffic stop. Defendant moved to suppress the evidence on the ground that the police officers lacked authority to stop him because they did not see him commit a traffic violation. The trial court denied the motion. On appeal, defendant assigns error to the denial of the suppression motion. The state concedes that the trial court erred in denying the suppression motion because the officers did not observe a traffic violation as required under ORS 810.410(2)(a). As a result, the state agrees, the stop was unlawful, and the evidence obtained as a result of the stop should have been suppressed. We agree with the parties that the trial court erred in denying the motion to suppress.
Reversed and remanded.